UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7050



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


MARK STEELE DAVIS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-87-299, CA-00-3923-6-13AK)


Submitted:   August 9, 2001                 Decided:   August 17, 2001


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Steele Davis, Appellant Pro Se.      William Corley Lucius,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark Steele Davis appeals the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).

Davis’ case was referred to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (1994).   The magistrate judge recommended

that relief be denied and advised Davis that the failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Davis failed to object to the magistrate

judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.     Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).   Davis has waived appellate review by

failing to file objections after receiving proper notice.        We

accordingly deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                2